Title: From Thomas Jefferson to Archibald Stuart, 19 February 1795
From: Jefferson, Thomas
To: Stuart, Archibald



Dear Sir
Monticello Feb. 19. 95.

Your favor of the 17th. is duly received, with the turneps and rape. There is quite enough of both to answer my purpose; and indeed of the latter I have obtained an additional supply. I concur readily in your proposition respecting the Spanish sheep, and have this day written to Mr. Morris to know if any circumstance has occurred which might disappoint us of getting them. I may expect his answer in a month, and you shall then hear from me. I inclose you my notes on the subject of potash, and am persuaded that your contemplation of the subject will end in your adopting the business, and be a means of introducing it among us.—We have had a hard winter since you left us. I am afraid we shall lose a great deal of our wheat by the frosts.—I need not write news to you who read the public papers so much more than I do. I am with great affection Dr Sir Your sincere friend & servt

Th: Jefferson

